      Case 1:18-cv-00701-JGK Document 66 Filed 12/02/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
SECURITIES AND EXCHANGE COMMISSION,
                                                  18-cv-701 (JGK)
          - against -
                                                  JUDGMENT AND ORDER AS
ROBERT M. MATHYS,                                 TO DEFENDANT ROBERT M.
                                                  MATHYS
                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The Securities and Exchange Commission (“SEC”) having filed

an Amended Complaint [Doc. # 37], Defendant Roland M. Mathys

having failed to answer, plead, or otherwise defend this action,

a certificate of default having been entered on February 21,

2020 [Doc. # 54], the Court having considered the SEC’s

application for entry of a default judgment and all the

pleadings and evidence submitted in support thereof, Defendant

having failed to show cause why this order should not be

entered, and the Court having determined that Defendant is not

an infant or incompetent person and is not in the military

service of the United States [see Doc. # 53], and the Court

having determined that the uncontested allegations in the

Amended Complaint demonstrate the defendant’s liability for

insider trading in connection with a tender offer in violation

of Section 14(e) of the Securities Exchange Act of 1934 [15

U.S.C. § 78n(e)] and Rule 14e-3 [17 C.F.R. § 240.14e-3]

promulgated thereunder, and the SEC having established that the


                                    4
      Case 1:18-cv-00701-JGK Document 66 Filed 12/02/20 Page 2 of 6



defendant’s profits from that insider trading were $4,944,684.64

[see Doc. #65, Hoke Declaration ¶ 8]:

                                   I.

     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the SEC’s

application for a default judgment against the defendant is

GRANTED.

                                  II.

     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED

that Defendant is permanently restrained and enjoined from

violating Section 14(e) of the Exchange Act [15 U.S.C.

§ 78n(e)] and Rule 14e-3 [17 C.F.R. § 240.14e-3]

promulgated thereunder, in connection with any tender offer

or request or invitation for tenders, from engaging in any

fraudulent, deceptive, or manipulative act or practice, by:

      (a)   purchasing or selling or causing to be purchased or
            sold the securities sought or to be sought in such
            tender offer, securities convertible into or
            exchangeable for any such securities or any option
            or right to obtain or dispose of any of the
            foregoing securities while in possession of material
            information relating to such tender offer that
            Defendant knows or has reason to know is nonpublic
            and knows or has reason to know has been acquired
            directly or indirectly from the offering person; the
            issuer of the securities sought or to be sought by
            such tender offer; or any officer, director,
            partner, employee or other person acting on behalf
            of the offering person or such issuer, unless within
            a reasonable time prior to any such purchase or sale
            such information and its source are publicly
            disclosed by press release or otherwise; or
      (b)   communicating material, nonpublic information
            relating to a tender offer, which Defendant knows or


                                    4
      Case 1:18-cv-00701-JGK Document 66 Filed 12/02/20 Page 3 of 6



            has reason to know is nonpublic and knows or has
            reason to know has been acquired directly or
            indirectly from the offering person; the issuer of
            the securities sought or to be sought by such tender
            offer; or any officer, director, partner, employee,
            advisor, or other person acting on behalf of the
            offering person of such issuer, to any person under
            circumstances in which it is reasonably foreseeable
            that such communication is likely to result in the
            purchase or sale of securities in the manner
            described in subparagraph (a) above, except that
            this paragraph shall not apply to a communication
            made in good faith
                    (i)    to the officers, directors, partners
                           or employees of the
                           offering person, to its advisors or to
                           other   persons,   involved   in   the
                           planning, financing, preparation or
                           execution of such tender offer;
                    (ii)   to the issuer whose securities are
                           sought or to be sought by such tender
                           offer, to its officers, directors,
                           partners, employees or advisors or to
                           other persons involved in the
                           planning, financing, preparation or
                           execution of the activities of the
                           issuer with respect to such tender
                           offer; or
                    (iii) to any person pursuant to a
                           requirement of any statute or rule
                           or regulation promulgated
                           thereunder.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the

foregoing paragraph also binds the following who receive actual

notice of this Final Judgment by personal service or otherwise:

(a) Defendant’s officers, agents, servants, employees, and

attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).



                                    4
      Case 1:18-cv-00701-JGK Document 66 Filed 12/02/20 Page 4 of 6



                                  III.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant shall pay a civil penalty in the amount of

$9,889,369.28 to the SEC pursuant to Section 21A of the

Securities Exchange Act of 1934 [15 U.S.C. § 78u-1]. This

civil penalty represents double the total profits gained from

the Defendant’s illegal conduct. [Doc. # 65]. The SEC had

requested a civil penalty of three times the Defendant’s

profits.   In light of the facts and circumstances and upon

consideration of the relevant factors, the Court finds that a

civil penalty of $9,889,369.28, which is two times the

defendant’s profits, is the appropriate civil remedy, in view

of the relatively brief period of time involved in the

unlawful activity. See, e.g., S.E.C. v. Rajaratnam, 918 F.3d

36, 44 (2d Cir. 2019); S.E.C. v. Rosenthal, 426 F. App'x 1, 4

(2d Cir. 2011); S.E.C. v. Haligiannis, 470 F. Supp. 2d 373,

386 (S.D.N.Y. 2007). Defendant shall make this payment within

30 days after entry of this Final Judgment.

     Defendant   may   transmit   payment    electronically    to     the

Commission, which will provide detailed ACH transfer/Fedwire

instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm.       Defendant     may     also

pay by certified check, bank cashier’s check, or United States


                                    4
      Case 1:18-cv-00701-JGK Document 66 Filed 12/02/20 Page 5 of 6



postal money order payable to the SEC, which shall be delivered

or mailed to:

                Enterprise Services Center
                Accounts Receivable Branch
                6500 South MacArthur Boulevard
                Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,

civil action number, and name of this Court; Roland M. Mathys as

a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

     Defendant shall simultaneously transmit photocopies of

evidence of payment and case identifying information to the

Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title,

and interest in such funds and no part of the funds shall be

returned to Defendant. The Commission shall send the funds paid

pursuant to this Final Judgment to the United States Treasury.

     The Commission may enforce the Court’s judgment for

penalties by the use of all collection procedures authorized by

law, including the Federal Debt Collection Procedures Act, 28

U.S.C. § 3001 et seq., and moving for civil contempt for the

violation of any Court orders issued in this action. Defendant

shall pay post-judgment interest on any amounts due after 30

days of the entry of this Final Judgment pursuant to 28 U.S.C.

§ 1961.



                                    4
         Case 1:18-cv-00701-JGK Document 66 Filed 12/02/20 Page 6 of 6



                                     IV.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

approximately $2.2 million that remains frozen at Credit Suisse

Securities (USA) LLC be released from this Court’s asset freeze

in light of the Judgment of Forfeiture in United States v. CHF

2,362,717.30 in Swiss Currency, 20-cv-00544-JGK.

                                      V.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this

Court shall retain jurisdiction of this matter for the

purposes of enforcing the terms of this Final Judgment. The

Clerk is directed to enter this Final Judgment and to close

this Case.



SO ORDERED.

Dated:       New York, New York
             December 2, 2020

                                           ______/s/ John G. Koeltl_____
                                                  John G. Koeltl
                                           United States District Judge




                                       4
